Citation Nr: 1725792	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-25 295	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for service-connected prostate cancer for the period from September 16, 2011 to February 1, 2014. 

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to Agent Orange.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to exposure to Agent Orange. 

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to exposure to Agent Orange. 

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to exposure to Agent Orange. 

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to exposure to Agent Orange. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran appellant had active service in the United States Army from December 1969 to September 1971, including seven-and-a-half months in Vietnam.  He was awarded the Combat Infantryman's Badge (CIB). 

This case originally came before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An April 2012 rating decision denied the appellant's claims of entitlement to service connection for peripheral neuropathy of all four extremities as well as his claim for service connection for hypertension.  The April 2012 rating decision also granted service connection for prostate cancer and assigned an initial rating of 100 percent, effective from November 3, 2010 (the date of the claim) and then decreased the rating to 0 percent, effective from September 16, 2011.  An August 2013 rating decision increased the evaluation for the appellant's service-connected prostate cancer to 40 percent, effective September 16, 2011.

In January 2016, the appellant provided testimony during a Board videoconference hearing conducted by the undersigned Veterans Law Judge.  A written transcript of that hearing has been associated with the evidence of record. 

The Board remanded the case for additional development in March 2016.  While the case was in remand status, the disability evaluation for the service-connected prostate cancer was increased to 100 percent, effective February 2, 2014.  The period from February 2, 2014 will not be addressed because a rating higher than 100 percent is not assignable.  Likewise, the period prior to September 16, 2011 will not be addressed.  Therefore the increased rating issue on appeal is as listed on the title page.  

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The issues of entitlement to service connection for anemia and cancer of the liver and intrahepatic bile ducts secondary to the service-connected prostate cancer have been raised by the record in an August 2016 private medical record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).


FINDINGS OF FACT

1.  The appellant had completed radiation therapy by August 2010.

2.  The appellant testified that he had continued to receive treatment after he finished radiation therapy; the evidence of record demonstrates that he has been in receipt of androgen deprivation therapy.

3.  The appellant's service-connected prostate cancer did become metastatic.

4.  The appellant served in the Republic of Vietnam between February 13, 1971 and September 27, 1971, and exposure to herbicide agents is presumed.

5.  Hypertension and carpal tunnel syndrome are not recognized by VA as being causally related to exposure to herbicide agents used in Vietnam.

6.  The appellant's hypertension did not manifest during his active service nor did his hypertension manifest within one year of his discharge from active service.

7.  The appellant's essential hypertension is not etiologically related to service, to include exposure to herbicides.

8.  The appellant's peripheral neuropathy in any extremity did not manifest during his active service nor did any peripheral neuropathy manifest within one year of his discharge from active service.

9.  The appellant's peripheral neuropathy, whether in either arm or either leg, is not etiologically related to service, to include exposure to herbicides, nor is his carpal tunnel syndrome.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent were met for the service-connected prostate cancer between September 16, 2011 and February 1, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.115a, 4.115b, Diagnostic Code 7528 (2016). 

2.  The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for entitlement to service connection for peripheral neuropathy of the right upper extremity, the left upper extremity, the right lower extremity and the left lower extremity have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).

4.  The criteria for entitlement to service connection for carpal tunnel syndrome of the right upper extremity and the left upper extremity have not been met.  38 U.S.C.A. §§ 101, 106, 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  VA provided adequate notice in a letter sent to the Veteran in January 2011.

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO has obtained service and private treatment records.  Also, VA afforded the Veteran relevant examinations, and obtained relevant opinions in September 2011 and October 2016.  The resulting opinions described the Veteran's hypertension and neurological pathology manifested in each extremity, took into consideration the relevant history, and provided an adequate rationale for the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

A remand from the Board or from the United States Court of Appeals for Veterans Claims (Court) confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, pursuant to the Board remands, VA medical treatment records were obtained and the appellant was afforded VA examinations.  Therefore, substantial compliance has been achieved.

Thus the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

II. Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities. 

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes private medical treatment records; the reports of the VA medical examinations conducted in September 2011, and October 2016; the appellant's testimony; and various written statements submitted by the appellant.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Veteran contends that he is entitled to a disability evaluation in excess of the currently assigned 40 percent rating for his service-connected prostate cancer for the period from September 16, 2011 to February 1, 2014.  He maintains that he is entitled to a 100 percent evaluation during that period of time.  He testified during his January 2016 board videoconference hearing that he was undergoing hormonal treatment for his prostate cancer.  He further testified that, even after he finished his radiation therapy, he had continued to receive other treatment for the prostate cancer.

Review of the evidence of record reveals that the appellant has been receiving androgen deprivation therapy for treatment of his prostate cancer.  The evidence of record also demonstrates that the appellant's prostate cancer metastasized to his lungs and bones.

Prostate cancer is rated under the Diagnostic Code 7528 which provides that a 100 percent evaluation is assigned for the malignant neoplasms of the genitourinary system.  Following the cessation of surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent is continued with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the disability is to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, Diagnostic Code 7528.

The medical evidence of record does not demonstrate that the Veteran's prostate cancer was successfully treated.  In fact, the medical evidence of record does show that there was metastasis of the Veteran's prostate cancer.  While the evidence of record does not pinpoint the date that said metastasis occurred, based on the spread to the lungs and the bones, as well as the multiple lesions in each lung, it is as likely as not that the metastases occurred months prior to their clinical discovery in February 2014, despite normal prostate specific antigen (PSA) testing.  Thus, a 100 percent evaluation is warranted under Diagnostic Code 7528 for the period from September 16, 2011 to February 1, 2014. 

B.  Service connection claims

Review of the recent medical evidence of record reveals that the appellant has been diagnosed with essential hypertension and peripheral neuropathy of all four extremities, as well as bilateral carpal tunnel syndrome (CTS).  The Veteran contends that he is entitled to service connection for hypertension and the peripheral neuropathy present in both upper and both lower extremities.  He maintains that these conditions are related to his exposure to Agent Orange while he was in Vietnam.  He testified during his January 2016 Board videoconference hearing that he thought that he had started experiencing problems with blood pressure after he got home from service and that he had been seeing a private doctor for hypertension for 40 years.  He further testified that his neuropathy had been going on for well over 15 years.

Service connection may be granted for a disability resulting from disease or injury incurred in active service and for in-service aggravation of a preexisting injury or disease.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Next, service connection may be presumed if various specified conditions are manifested to a compensable degree within a year of a veteran's discharge from service.  38 C.F.R. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Cardiovascular-renal disease, including hypertension, is a listed disease as are organic diseases of the nervous system.

Presumptive service connection is available on the basis of herbicide exposure for certain specified diseases manifested to a degree of 10 percent within a specified period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116(a).

If a veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), shall be service-connected.  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which a veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii) (2016). 

Prior to September 6, 2013, acute and subacute peripheral neuropathy were on the exclusive list of diseases which are presumptively linked to herbicide exposure.  However, Note 2 of that version of the regulation qualified that the term acute and subacute peripheral neuropathy meant transient peripheral neuropathy that appeared within weeks or months of exposure to an herbicide agent and resolved within two years of the date of onset.  38 C.F.R. § 3.309(e).  Effective September 6, 2013, VA amended its adjudication regulations concerning presumptive service connection for disabilities associated with exposure to certain herbicide agents.  VA amended 38 C.F.R. §§ 3.307(a)(6)(ii) and 3.309(e) by replacing the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  In order for the revised presumption to apply, the neuropathy must become manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides in order to qualify for the presumption of service connection, but it no longer needs to be transient.  See 78 Fed. Reg. 54,763-54,766 (Sept. 6, 2013).

Notwithstanding the provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309, if a claim fails to satisfy the criteria for service connection on a presumptive basis due to herbicide exposure, this fact does not preclude an appellant from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The appellant has been diagnosed with peripheral neuropathy of all four extremities, as well as CTS of each upper extremity.  These diagnoses were confirmed in the September 2011 VA examination report and the October 2016 VA examination report, and this is uncontradicted in the evidence of record.  Likewise, the appellant has been diagnosed with essential hypertension.  The critical questions in this case are whether the appellant's peripheral neuropathy and/or CTS and/or hypertension are etiologically linked to his military service.  

The appellant's service medical treatment records contain no suggestion of symptoms or clinical findings indicative of hypertension during his active service.  Clinical evaluation of the appellant was normal during medical examinations conducted in June 1969, December 1969, and September 1971.  Blood pressure readings were recorded during those examinations as 130/78; 120/80; and 116/80.  Similarly, there were no findings related to any neurological problems.  The Board finds that the service treatment records present probative contemporaneous documentation that the appellant did not have hypertension or any neurological disorder, including peripheral neuropathy or CTS, prior to service or during service.

The reports of the VA examinations conducted in September 2011, and October 2016, reflect that the appellant reported onset of hypertension in the late 1990s or early 2000s and that he reported having mild bilateral upper and lower extremity neuropathy dating back to the early 2000s and CTS in the late 2000s.  In addition, in his December 2010 VA Form 21-526, the appellant stated that he had been diagnosed with transient peripheral neuropathy in 2001; this was approximately 30 years after the Veteran's separation from service in September 1971.  There is no medical evidence of record reflecting a diagnosis of hypertension or peripheral neuropathy or CTS within one year of the appellant's discharge from service.  Nor is there any medical evidence of record indicating any ongoing treatment since the appellant's discharge from service.  

As such, the presumption of service connection is not warranted for the appellant's peripheral neuropathy as it was not shown to have manifested within a year of his last in-service exposure to herbicides.  See 38 C.F.R. §§ 3.307, 3.309(e).  Likewise, the presumption of service connection is not warranted for peripheral neuropathy of any extremity or CTS as an organic disease of the nervous system as neither condition was shown to have been manifested within a year of the appellant's separation from service.  See 38 C.F.R. §§ 3.307.  

Turning to the appellant's hypertension claim, under Section 3 of the Agent Orange Act of 1991, Public Law No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there is a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on the studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  However, since the Secretary has not specifically found a linkage between hypertension and any herbicide exposure, the appellant's hypertension cannot be presumed to be due to Agent Orange exposure.  In addition, the appellant was not diagnosed with hypertension within one year of his service discharge and therefore it may not be presumed to be due to active service.

Notwithstanding the above, the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation, when all the evidence establishes that the disease was incurred in service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The Board has therefore also considered the Veteran's claims on a direct service-connection basis but finds that there is no competent evidence of record to establish any etiological relationship between the Veteran's active military service, including in-service exposure to herbicide agents, and his essential hypertension or peripheral neuropathy of any extremity or CTS.  In addition, the evidence does not show symptomatology related to hypertension or to a neurological problem in service or for many years after service.  Thus, the evidence does not support a finding that the appellant's essential hypertension or peripheral neuropathy or CTS is related to his active duty based on continuity of symptomatology.  

Furthermore, neither the appellant nor his representative has submitted a medical opinion specifically linking the appellant's hypertension or peripheral neuropathy or CTS to his exposure to herbicides in service or to any other incident of service.  The private treatment records show documentation of diagnoses of hypertension, peripheral neuropathy and CTS dated in 2010, but those records do not show a connection between the claimed conditions and any in-service exposure to herbicides or any other incident of service.  On the other hand, the reports of the VA examinations conducted in September 2011, and October 2016, contain medical opinions to the effect that the appellant's essential hypertension (noted to be of unknown etiology by definition) and peripheral neuropathy/CTS are not etiologically related to service on a direct basis.

The Veteran is service-connected for metastatic prostate cancer and lymphedema.  Therefore the Board has also considered whether service connection for the Veteran's hypertension, peripheral neuropathy and/or CTS is warranted under the theory of secondary service connection.  Under 38 C.F.R. § 3.310(a), service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, in this case there is no competent probative evidence of record to establish that the appellant's service-connected disabilities, whether singly or in aggregate, had any etiologic relationship, including by way of aggravation, to his essential hypertension or peripheral neuropathy or CTS.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; every item of evidence does not necessarily have the same probative value.

Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  For example, pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

The Board has considered the Veteran's statements and those of his representative about the etiology of the Veteran's essential hypertension or peripheral neuropathy and CTS.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, supra. 

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In this case, essential hypertension, peripheral neuropathy and CTS are not the type of disorders as to which a lay person can provide competent evidence on questions of etiology or diagnosis.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  Therefore, the Board cannot give decisive probative weight to the opinions of the Veteran or his representative about the origins of the Veteran's essential hypertension or peripheral neuropathy or CTS because they are not qualified to offer such opinions.

The Board has scrutinized the record with a view towards ascertaining whether there is any basis (e.g., direct, presumptive or secondary) to indicate that the claimed essential hypertension, peripheral neuropathy or CTS were incurred by any incident of military service, but it has gleaned no such supporting evidence or suggestion thereof.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir 2000); Combee, 34 F.3d at 1043 (both for the general proposition that in claims involving presumptive service connection, the Board must also examine the evidence of record to ascertain if there is any other basis upon which to develop or grant the claim, including direct service connection).  See Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Roebuck v. Nicholson, 20 Vet. App. 307, 312-313 (2006).  For the foregoing reasons, the preponderance of the evidence is against the claims of entitlement to service connection for essential hypertension, peripheral neuropathy and CTS.  The benefit-of-the-doubt doctrine is therefore not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  Thus, the Board finds that the Veteran's claims for service connection for essential hypertension, peripheral neuropathy and CTS, including as evaluated under the regulations governing presumptive service connection based on exposure to herbicide agents, must each be denied.  



	(CONTINUED ON NEXT PAGE)



ORDER

A 100 percent evaluation for the service-connected prostate cancer is granted for the period from September 16, 2011 to February 1, 2014, subject to the law and regulations governing the payment of monetary benefits.

Service connection for hypertension is denied.

Service connection for peripheral neuropathy and carpal tunnel syndrome of the right and left upper extremities is denied.

Service connection for peripheral neuropathy of the right and left lower extremities is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


